DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 15, 30-33, 44, and cancellation of claims 1-3, 11-14, 16-22, 29, 42, 43, 45.
Double Patenting
The double patenting rejections to claims 1-3, 11-22, 29-33, 42-45, and 47-50 have been withdrawn in view of the amendment filed on 01/11/22 and cancellation of interfered claims from the co-pending application 16/609,355.
Allowable Subject Matter
Claims 15, 30-33, 44, and 47-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15
The cited prior art fails to disclose or suggest “sensor control electronics; and a signal processing microcontroller, wherein the microcontroller is configured to (i) control laser drive electronics, (ii) tune currents, and (iii) use information from the wavelength and signal monitor section for signal processing of data obtained from the discrete III-V photodiode” in combination with the rest of the limitations as recited in claim 15. Therefore, claim 15 is allowable over the cited prior art.
Claim 30
The cited prior art fails to disclose or suggest “(iii) a wavelength swept laser signal of each array cell is emitted at a different time, and (iv) signal collection is realized by synchronized detection with a single photodiode” in combination with the rest of the limitations as recited in claim 30. Therefore, claim 30 is allowable over the cited prior art.
Claim 31
The cited prior art fails to disclose or suggest “(iii) the fiber-optic interface comprises an out-coupling fiber having a core, (iv) an output of the array is formed by a group of grating couplers from the individual array cells routed to a same portion of the system-on-a-chip and (v) a total area defined by the group of grating couplers is smaller than a cross-sectional area of the out-coupling fiber core” in combination with the rest of the limitations as recited in claim 31. Therefore, claim 31 is allowable over the cited prior art.
Claim 32
The cited prior art fails to disclose or suggest “(iii) an output of the sensor array is formed by the single output section and the wavelength switch, (iv) switching between outputs of each individual cell results in a single output of one array cell being out-coupled to the target at a given time; and (v) signal collection is realized by synchronized detection with the single photodiode” in combination with the rest of the limitations as recited in claim 32. Therefore, claim 32 is allowable over the cited prior art.
Claim 33
The cited prior art fails to disclose or suggest “(iii) at least one array cell is targeted at a spectral region corresponding to at least one peak of water absorption selected from the group consisting of ~1460 nm, ~ 1900 - 2000 nm, and ~ 3000 nm, and (iv) at least one other array cell is targeted at a spectral region corresponding to at least one absorption peak of a blood constituent target molecule” in combination with the rest of the limitations as recited in claim 33. Therefore, claim 33 is allowable over the cited prior art.
Claim 44
The cited prior art fails to disclose or suggest “(iii) an individual output of each array cell is focused to illuminate a single area of the subject, and each reflected signal is collected from the illuminated area by the beam shaping optics” in combination with the rest of the limitations as recited in claim 44. Therefore, claim 44 is allowable over the cited prior art.
Claim 47-50
The cited prior art fails to disclose or suggest “instructing the system-on-a chip to monitor the blood constituent level in the subject by sending a swept laser signal to the fiber optic interface” in combination with the rest of the limitations as recited in claim 47. Therefore, claim 47 is allowable over the cited prior art and dependent claims 48-50 are also allowable as they directly depend on claim 47.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.